Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 09/10/2021 for application number 16/586,836. 

Response to Amendments
3.	The Amendment filed 09/10/2021 has been entered. Claims 1, 3-7, and 13-15 have been amended. Claims 16-17 have been added. Claim 2 has been canceled. Claims 1 and 3-17 remain pending in the application. 

Response to Arguments
4.	Argument 1, Applicant argues that in either case in which Chaco's remappable key begins as a punctuation symbol key, or as a numeric character key, the beginning key is replaced with the same type of key, i.e., a punctuation key changes to a different punctuation key, or a numeric character key changes to a different numeric character key. Indeed, Chaco expressly says as much. See Chaco at paras. [0024] ("at least one numeric character key, i.e. being remappable to certain numbers"), [0026] ("switching from the default comma mark 22a, 22c, 22e to the closed quotation mark 22b, the closed parentheses 22d, and the question mark 22f'). Thus, Chaco does not teach or suggest "replacing the non- punctuation symbol key with at least one punctuation symbol key on the touch-sensitive keyboard," as recited in amended claim 1.
5.	Responding to Argument 1, Examiner respectfully disagrees and notes that Chaco teaches above amended features; wherein the system does not describe the beginning key is replaced with the same type of key as argued by the Applicant. Conversely, the system predicts the least one remappable key based upon prior textual input. As a result, the beginning key does not have to be replaced with the same type of key. As such the combination of teachings read on the above argued features.

6.	Argument 2, Applicant argues that Chaco teach performing this "replacing" step "in response to a continuous- path gesture on the [single] touch-sensitive keyboard," as further recited in amended claim 1 (emphasis added). In fact, Chaco does not teach a continuous-path gesture at all, so it is not concerned with addressing the same problem encountered by the inventors of the instant claims, i.e., how to allow a continuous-path gesture input on a small touch-sensitive keyboard with limited real estate without the user having to lift his/her finger to select a different keyboard or key. To try to cure the deficiency in Chaco, the Office Action relies on Starner's continuous gesture, such as that illustrated as element 152 in Figure 5. But Starner does not teach that the continuous gesture is performed at a "single touch-sensitive keyboard," as recited in amended claim 1. Instead, Starner teaches: "As illustrated in FIG. 5B, in response to selecting '?123' key 148, gesture module 8 may cause secondary keyboard module 10 to output, for contemporaneous display with first graphical keyboard 142, second graphical keyboard 160." Starner at para. [0083]. Thus, Starner, either alone or in combination with Chaco, fails to teach or suggest performing the "replacing" step "in response to a continuous-path gesture on the [single] touch-sensitive keyboard," as recited in amended claim 1 (emphasis added). In fact, Starner suffers from the exact problem that the inventors of the instant claims were avoiding having to select a key to display another keyboard, which then requires the user to move the finger to a different keyboard and select a different key.
7.	Responding to Argument 2, Examiner respectfully disagrees and notes that Chaco and Starner teach above argued features; wherein Chaco teaches all the features in the amended claim 1 except the gesture is a continuous-path gesture. However, Starner teaches a gesture is a continuous-path gesture as illustrated in figure 1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chacho to include the feature of Starner. One would have been motivated to make this modification because it enables a computing device to receive continuous gesture input to select a combination of alphabetic and non-alphabetic characters, without necessarily requiring an interruption in the continuous gesture. As such, it may improve the ease with which a user may enter text, such as passwords, URLs, email addresses, dates, ([0017]).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
The newly added recitation of “wherein the replacing of the non-punctuation symbol key with at least one punctuation symbol key is performed without a word-completion determination being made” within claim 17 appears to constitute new matter. In particular, Applicant pointed to Figures 3A, 3F, 3G, 3L, 3M, and associated descriptive paragraphs of the specification, however, the Examiner was unable to find, any support for “without a word-completion determination being made”. As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims.

Claim Rejections – 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1, 3, 5, 7, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chacho (U.S. Patent Application Pub. No. US 20110316800 A1) in view of Starner et al. (U.S. Patent Application Pub. No. US 20140359513 A1).

Claim 1: Chacho teaches a method of adding a punctuation symbol key to a touch-sensitive keyboard (i.e. the at least one remappable key may comprise at least one remappable punctuation mark key; para. [0010]), the method comprising:
at an electronic device (i.e. FIG. 1, an electronic device 10; para. [0019]) that includes a display (i.e. a display 12; para. [0019]) and a single touch-sensitive keyboard: displaying a plurality of keys on the touch-sensitive keyboard (i.e. the display 12 illustratively comprises a touch screen display (capacitive, thermal, etc.). The processor 11 is illustratively configured to provide a virtual keyboard 13 on the touch screen display 12 for receiving input from a user; para. [0019]), including at least one non-punctuation symbol key (i.e. the remappable key 15 may comprise at least one remappable numeric character key, i.e. being remappable to certain numbers when the processor predicts their usage; para. [0024]); and 
in response to a gesture on the touch-sensitive keyboard in which a contact associated with the gesture travels over two or more of the plurality of keys (i.e. fig. 2, The processor may operate a virtual keyboard on the touch screen display for receiving textual input from a user, the virtual keyboard comprising a plurality of keys; para. [0009]):
replacing the non-punctuation symbol key (i.e. the remappable key 15 may comprise at least one remappable numeric character key, i.e. being remappable to certain numbers when the processor predicts their usage; para. [0024]) with at least one punctuation symbol key (i.e. fig. 2, The successive screen shots 21 a-21 f include the remappable key 22 a-22 f and show how it switches between potential punctuation marks based upon the prior text input; para. [0026]) on the touch-sensitive keyboard (i.e. fig. 2, the processor may continuously selectively assign the at least one remappable key during the textual input. The processor may receive the prior textual input comprising an interrogative phrase, and may selectively map the at least one remappable key to a question mark key; para. [0012]); and 
displaying, in a text-input area on the display, one or more characters based on respective keys contacted by the contact during the gesture (i.e. fig. 2, The successive screen shots 21 a-21 f include the remappable key 22 a-22 f and show how it switches between potential punctuation marks based upon the prior text input; para. [0026]).
	Chacho does not explicitly teach a gesture is a continuous-path gesture.
	However, Starner teaches a gesture is a continuous-path gesture (i.e. fig. 1, Gesture module 8 may receive an indication of second portion 36 of continuous gesture 28 detected at UI device 4; para. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chacho to include the feature of Starner. One would have been motivated to make this modification because it enables a computing device to receive continuous gesture input to select a combination of alphabetic and non-alphabetic characters, without necessarily requiring an interruption in the continuous gesture. As such, it may improve the ease with which a user may enter text, such as passwords, URLs, email addresses, dates, colors, etc. using the computing device, thereby potentially improving usability of the computing device.

Claim 3: Chacho and Starner teach the method of claim 1. Chacho further teaches wherein the replacing of the non-punctuation symbol key (i.e. the remappable key 15 may comprise at least one remappable numeric character key, i.e. being remappable to certain numbers when the processor predicts their usage; para. [0024]) with at least one punctuation symbol key includes displaying an additional punctuation symbol key on the touch-sensitive keyboard (i.e. fig. 2, the processor 11 may be configured to provide the virtual keyboard comprising a plurality of remappable keys; para. [0024]).

Claim 5: Chacho and Starner teach the method of claim 3. Chacho further teaches wherein the non-punctuation symbol key is a function key that, when selected, causes display of additional functionality associated with the touch-sensitive keyboard (i.e. fig. 2, selecting “.?1” key may display the virtual keyboard in a second mode; para. [0027]).
Starner further teaches wherein the non-punctuation symbol key is a function key that, when selected, causes display of additional functionality associated with the touch-sensitive keyboard (i.e. FIG. 5B, in response to selecting “?123” key 148, gesture module 8 may cause secondary keyboard module 10 to output, for contemporaneous display with first graphical keyboard 142, second graphical keyboard 160. As illustrated, second graphical keyboard 160 may include a second plurality of keys, such as “@” key 162 and “5” key 164; para. [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chacho to include the feature of Starner. One would have been motivated to make this modification because it enables a computing device to receive continuous gesture input to select a combination of alphabetic and non-alphabetic characters, without necessarily requiring an interruption in the continuous gesture. As such, it may improve the ease with which a user may enter text, such as passwords, URLs, email addresses, dates, colors, etc. using the computing device, thereby potentially improving usability of the computing device.

Claim 7: Chacho and Starner teach the method of claim 1. Chacho further teaches after the replacing of the non-punctuation symbol key with at least one punctuation symbol key: in response to the contact associated with the gesture travelling over the at least one punctuation symbol key (i.e. the display 12 illustratively comprises a touch screen display (capacitive, thermal, etc.). The processor 11 is illustratively configured to provide a virtual keyboard 13 on the touch screen display 12 for receiving input from a user; para. [0019]), displaying, in the text-input area on the display, a punctuation symbol associated with the at least one punctuation symbol key (i.e. fig. 2, The successive screen shots 21 a-21 f include the remappable key 22 a-22 f and show how it switches between potential punctuation marks based upon the prior text input; para. [0026]).
Chacho does not explicitly teach a gesture is a continuous-path gesture.
However, Starner further teaches after the displaying of the punctuation symbol key: in response to the contact associated with the continuous-path gesture travelling over the punctuation symbol key, displaying, in the text-input area on the display, a punctuation symbol associated with the punctuation symbol key (i.e. fig. 1, Second graphical keyboard 22 may also include a second plurality of keys, such as non-alphabetic keys (e.g., number and/or symbol keys), such as “5” key 24; para. [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chacho to include the feature of Starner. One would have been motivated to make this modification because it enables a computing device to receive continuous gesture input to select a combination of alphabetic and non-alphabetic characters, without necessarily requiring an interruption in the continuous gesture. As such, it may improve the ease with which a user may enter text, such as passwords, URLs, email addresses, dates, colors, etc. using the computing device, thereby potentially improving usability of the computing device.

Claim 12: Chacho and Starner teach the method of claim 1. Chacho does not explicitly teach while the contact associated with the continuous-path gesture travels across the touch-sensitive keyboard, displaying a visual indicator reflecting a path followed by the continuous-path gesture, the path indicating a predetermined number of keys over which the continuous-path gesture has travelled.
However, Starner further teaches while the contact associated with the continuous-path gesture travels across the touch-sensitive keyboard, displaying a visual indicator reflecting a path followed by the continuous-path gesture, the path indicating a predetermined number of keys over which the continuous-path gesture has travelled (i.e. fig. 1, Gesture module 8 may receive an indication of first portion 34 of continuous gesture 28 detected at UI device 4 (e.g., a presence-sensitive input device). As illustrated, first portion 34 includes motion of an input unit (e.g., a finger) from first location 30 corresponding to “P” key 16 to a location of UI device 4 corresponding to “A” key 18 of first graphical keyboard 14; para. [0029]).
 to include the feature of Starner. One would have been motivated to make this modification because it enables a computing device to receive continuous gesture input to select a combination of alphabetic and non-alphabetic characters, without necessarily requiring an interruption in the continuous gesture. As such, it may improve the ease with which a user may enter text, such as passwords, URLs, email addresses, dates, colors, etc. using the computing device, thereby potentially improving usability of the computing device.

Claim 14: Chacho teaches a non-transitory computer-readable storage medium storing executable instructions that, when executed by one or more processors (i.e. FIG. 1, an electronic device 10 according to the present invention is now described. The electronic device 10 illustratively includes a housing 16, a display 12 carried by the housing, and a processor 11 being carried by the housing and configured to cooperate with the display; para. [0019]) of an electronic device (i.e. FIG. 1, an electronic device 10; para. [0019]) with a display and a single touch-sensitive keyboard (i.e. the display 12 illustratively comprises a touch screen display (capacitive, thermal, etc.). The processor 11 is illustratively configured to provide a virtual keyboard 13 on the touch screen display 12 for receiving input from a user; para. [0019]), cause the electronic device to:
display a plurality of keys on the touch-sensitive keyboard (i.e. the display 12 illustratively comprises a touch screen display (capacitive, thermal, etc.). The processor 11 is illustratively configured to provide a virtual keyboard 13 on the touch screen display 12 for receiving input from a user; para. [0019]), including at least one non-punctuation symbol key (i.e. the remappable key 15 may comprise at least one remappable numeric character key, i.e. being remappable to certain numbers when the processor predicts their usage; para. [0024]); and 
in response to a gesture on the touch-sensitive keyboard in which a contact associated with the gesture travels over two or more of the plurality of keys (i.e. fig. 2, The processor may operate a virtual keyboard on the touch screen display for receiving textual input from a user, the virtual keyboard comprising a plurality of keys; para. [0009]):
(i.e. the remappable key 15 may comprise at least one remappable numeric character key, i.e. being remappable to certain numbers when the processor predicts their usage; para. [0024]) with at least one punctuation symbol key (i.e. fig. 2, The successive screen shots 21 a-21 f include the remappable key 22 a-22 f and show how it switches between potential punctuation marks based upon the prior text input; para. [0026]) on the touch-sensitive keyboard (i.e. fig. 2, the processor may continuously selectively assign the at least one remappable key during the textual input. The processor may receive the prior textual input comprising an interrogative phrase, and may selectively map the at least one remappable key to a question mark key; para. [0012]); and 
display, in a text-input area on the display, one or more characters based on respective keys contacted by the contact during the gesture (i.e. fig. 2, The successive screen shots 21 a-21 f include the remappable key 22 a-22 f and show how it switches between potential punctuation marks based upon the prior text input; para. [0026]).
	Chacho does not explicitly teach a gesture is a continuous-path gesture.
	However, Starner teaches a gesture is a continuous-path gesture (i.e. fig. 1, Gesture module 8 may receive an indication of second portion 36 of continuous gesture 28 detected at UI device 4; para. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chacho to include the feature of Starner. One would have been motivated to make this modification because it enables a computing device to receive continuous gesture input to select a combination of alphabetic and non-alphabetic characters, without necessarily requiring an interruption in the continuous gesture. As such, it may improve the ease with which a user may enter text, such as passwords, URLs, email addresses, dates, colors, etc. using the computing device, thereby potentially improving usability of the computing device.

Claim 15: Chacho teaches an electronic device (i.e. FIG. 1, an electronic device 10; para. [0019]), comprising: one or more processors (i.e. FIG. 1, an electronic device 10 according to the present invention is now described. The electronic device 10 illustratively includes a housing 16, a display 12 carried by the housing, and a processor 11 being carried by the housing and configured to cooperate with the display; para. [0019]); 
a display (i.e. the display 12 illustratively comprises a touch screen display (capacitive, thermal, etc.). The processor 11 is illustratively configured to provide a virtual keyboard 13 on the touch screen display 12 for receiving input from a user; para. [0019]);
a single touch-sensitive keyboard (i.e. The processor 11 is illustratively configured to provide a virtual keyboard 13 on the touch screen display 12 for receiving input from a user; para. [0019]); and
memory storing one or more programs that are configured for execution by the one or more processors, the one or more programs including instructions for (i.e. FIG. 1, an electronic device 10 according to the present invention is now described. The electronic device 10 illustratively includes a housing 16, a display 12 carried by the housing, and a processor 11 being carried by the housing and configured to cooperate with the display; para. [0019]):
displaying a plurality of keys on the touch-sensitive keyboard (i.e. the display 12 illustratively comprises a touch screen display (capacitive, thermal, etc.). The processor 11 is illustratively configured to provide a virtual keyboard 13 on the touch screen display 12 for receiving input from a user; para. [0019]), including at least one non-punctuation symbol key (i.e. the remappable key 15 may comprise at least one remappable numeric character key, i.e. being remappable to certain numbers when the processor predicts their usage; para. [0024]); and 
in response to a gesture on the touch-sensitive keyboard in which a contact associated with the gesture travels over two or more of the plurality of keys (i.e. fig. 2, The processor may operate a virtual keyboard on the touch screen display for receiving textual input from a user, the virtual keyboard comprising a plurality of keys; para. [0009]):
replacing the non-punctuation symbol key (i.e. the remappable key 15 may comprise at least one remappable numeric character key, i.e. being remappable to certain numbers when the processor predicts their usage; para. [0024]) with at least one punctuation symbol key (i.e. fig. 2, The successive screen shots 21 a-21 f include the remappable key 22 a-22 f and show how it switches between potential punctuation marks based upon the prior text input; para. [0026]) on the touch-sensitive keyboard (i.e. fig. 2, the processor may continuously selectively assign the at least one remappable key during the textual input. The processor may receive the prior textual input comprising an interrogative phrase, and may selectively map the at least one remappable key to a question mark key; para. [0012]); and 
displaying, in a text-input area on the display, one or more characters based on respective keys contacted by the contact during the gesture (i.e. fig. 2, The successive screen shots 21 a-21 f include the remappable key 22 a-22 f and show how it switches between potential punctuation marks based upon the prior text input; para. [0026]).
	Chacho does not explicitly teach a gesture is a continuous-path gesture.
	However, Starner teaches a gesture is a continuous-path gesture (i.e. fig. 1, Gesture module 8 may receive an indication of second portion 36 of continuous gesture 28 detected at UI device 4; para. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chacho to include the feature of Starner. One would have been motivated to make this modification because it enables a computing device to receive continuous gesture input to select a combination of alphabetic and non-alphabetic characters, without necessarily requiring an interruption in the continuous gesture. As such, it may improve the ease with which a user may enter text, such as passwords, URLs, email addresses, dates, colors, etc. using the computing device, thereby potentially improving usability of the computing device.

Claim 16: Chacho and Starner teach the method of claim 1. Chacho further teaches wherein the replacing of the non-punctuation symbol key (i.e. the remappable key 15 may comprise at least one remappable numeric character key, i.e. being remappable to certain numbers when the processor predicts their usage; para. [0024]) with at least one punctuation symbol key is performed automatically in response to the gesture (i.e. fig. 2, The successive screen shots 21 a-21 f include the remappable key 22 a-22 f and show how it switches between potential punctuation marks based upon the prior text input; para. [0026]).
 does not explicitly teach a gesture is a continuous-path gesture.
	However, Starner teaches a gesture is a continuous-path gesture (i.e. fig. 1, Gesture module 8 may receive an indication of second portion 36 of continuous gesture 28 detected at UI device 4; para. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chacho to include the feature of Starner. One would have been motivated to make this modification because it enables a computing device to receive continuous gesture input to select a combination of alphabetic and non-alphabetic characters, without necessarily requiring an interruption in the continuous gesture. As such, it may improve the ease with which a user may enter text, such as passwords, URLs, email addresses, dates, colors, etc. using the computing device, thereby potentially improving usability of the computing device.

Claim 17: Chacho and Starner teach the method of claim 16. Chacho further teaches wherein the replacing of the non-punctuation symbol key with at least one punctuation symbol key is performed without a word-completion determination being made (i.e. displaying the virtual keyboard in the first mode comprising at least one remappable key 15 with a set position and being selectively assigned to a predicted key value based upon prior text input; para. [0027]).

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chacho (U.S. Patent Application Pub. No. US 20110316800 A1) in view of Starner et al. (U.S. Patent Application Pub. No. US 20140359513 A1) and further in view of Paek et al. (U.S. Patent Application Pub. No. US 20200064998 A1).

Claim 4: Chacho and Starner teach the method of claim 3. Chacho and Starner do not explicitly teach wherein an arrangement of the at least one punctuation symbol key and the additional punctuation key is determined based on whether the gesture is provided using a user's left or right hand.
However, Paek teaches wherein an arrangement of the at least one punctuation symbol key and the additional punctuation key is determined based on whether the continuous path gesture is provided (i.e. fig. 5, both the first portion and the second portion of the split virtual keyboard can include keys that are representative of respective characters, and text can be generated via continuous traces performed by a thumb of both the first hand of the user and the second hand of the user; para. [0008, 0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Chacho and Starner to include the feature of Paek. One would have been motivated to make this modification because it provides a flexible way to display punctuation symbol keys based on a user’s left or right hand.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chacho (U.S. Patent Application Pub. No. US 20110316800 A1) in view of Starner et al. (U.S. Patent Application Pub. No. US 20140359513 A1) and further in view of Ording et al. (U.S. Patent Application Pub. No. US 20090322688 A1).

Claim 6: Chacho and Starner teach the method of claim 5. Chacho and Starner do not explicitly teach P42838US1 /063266-7623-US- 67 -after the contact associated with the gesture has lifted off from the touch-sensitive display, begin displaying the function key and cease to display the at least one punctuation symbol key.
However, Ording teaches after the contact associated with the continuous-path gesture has lifted off from the touch-sensitive display, begin displaying the function key and cease to display the at least one punctuation symbol key (i.e. figs. 5B-5F, if lift off of the contact 560-2 is detected at a character-insertion key, the corresponding character 574 is inserted at the insertion marker 538 (FIG. 5F) and the number/symbol keyboard 518 ceases to be displayed (UI 500F, FIG. 5F); para. [0167]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Chacho and Starner to include the feature of Ording. One would have been motivated to make this modification because it provides a flexible way to quickly revert the character input mode.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chacho (U.S. Patent Application Pub. No. US 20110316800 A1) in view of Starner et al. (U.S. Patent Application Pub. No. US 20140359513 A1) and further in view of Eleftheriou et al. (U.S. Patent Application Pub. No. US 20150121285 A1).

Claim 8: Chacho and Starner teach the method of claim 7. Chacho and Starner do not explicitly teach wherein displaying the punctuation symbol in the text-input area includes displaying, automatically without human intervention, a whitespace character adjacent to the punctuation symbol in the text-input area.
However, Eleftheriou teaches wherein displaying the punctuation symbol in the text-input area includes displaying, automatically without human intervention, a whitespace character adjacent to the punctuation symbol in the text-input area (i.e. The system can also add a space after the period; para. [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Chacho and Starner to include the feature of Eleftheriou. One would have been motivated to make this modification because it minimizes the number of keystrokes for proving punctuation symbol keys input.

12.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chacho (U.S. Patent Application Pub. No. US 20110316800 A1) in view of Starner et al. (U.S. Patent Application Pub. No. US 20140359513 A1) and further in view of Mummidi (U.S. Patent Application Pub. No. US 20190220183 A1).

Claim 9: Chacho and Starner teach the method of claim 1. Chacho and Starner do not explicitly teach during the continuous-path gesture, displaying two or more selectable word- completion options based on characters over which the contact associated with the continuous-path gesture has travelled.
Mummidi teaches during the continuous-path gesture, displaying two or more selectable word- completion options based on characters over which the contact associated with the continuous-path (i.e. figs. 2, 3, a predictive text engine that predicts suggested text 42 based on keys 38 touched by the user; para. [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Chacho and Starner to include the feature of Mummidi. One would have been motivated to make this modification because it allows a user to enter characters, words, or groups of words by entry of one or more continuous gestures. As such, a graphical keyboard may allow a user to enter text into a computing device with a certain degree of accuracy and efficiency.

Claim 10: Chacho, Starner, and Mummidi teach the method of claim 9. Chacho and Starner do not explicitly teach wherein the two or more selectable word-completion options displayed during the continuous-path gesture are displayed directly above the touch- sensitive keyboard on the display.
	Mummidi further teaches wherein the two or more selectable word-completion options displayed during the continuous-path gesture are displayed directly above the touch- sensitive keyboard on the display (i.e. figs. 2, 3, suggested text 42 are displayed above the keyboard; para. [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Chacho and Starner to include the feature of Mummidi. One would have been motivated to make this modification because it allows a user to enter characters, words, or groups of words by entry of one or more continuous gestures. As such, a graphical keyboard may allow a user to enter text into a computing device with a certain degree of accuracy and efficiency.

Claim 11: Chacho, Starner, and Mummidi teach the method of claim 9. Chacho and Starner do not explicitly teach wherein the two or more word-completion options displayed during the continuous-path gesture are displayed in the text-input area.
Mummidi further teaches wherein the two or more word-completion options displayed during the continuous-path gesture are displayed in the text-input area (i.e. figs. 2, 3, suggested text 42 are displayed in the text input area; para. [0020]).
 to include the feature of Mummidi. One would have been motivated to make this modification because it allows a user to enter characters, words, or groups of words by entry of one or more continuous gestures. As such, a graphical keyboard may allow a user to enter text into a computing device with a certain degree of accuracy and efficiency.

13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chacho (U.S. Patent Application Pub. No. US 20110316800 A1) in view of Starner et al. (U.S. Patent Application Pub. No. US 20140359513 A1) and further in view of Buxton et al. (U.S. Patent Application Pub. No. US 20160077734 A1).

Claim 13: Chacho and Starner teach the method of claim 12. Chacho and Starner do not explicitly teach wherein the visual indicator has a greatest line width closer to the contact associated with the continuous-path gesture and a gradually decreasing line width farther away from the contact.
However, Buxton teaches wherein the visual indicator has a greatest line width closer to the contact associated with the continuous-path gesture and a gradually decreasing line width farther away from the contact (i.e. FIG. 6B, a trail arrow 604 may indicate a “comet trail” that temporally illustrates the path and timing of the gesture 602. For example, such a “comet trail” may aid the user in visualizing the path of the gesture on the keyboard 100, as received by the keyboard engine as input; para. [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Chacho and Starner to include the feature of Buxton. One would have been motivated to make this modification because it provides as feedback for a user of the keyboard that may indicate various aspects of strokes as they are input.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Azose (Pub. No. US 8,943,405 B1), assisted punctuation of character strings.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAN H TRAN/Primary Examiner, Art Unit 2173